{¶ 13} Although I concur in the result of most of this appeal, I must dissent from the majority's rewrite of R.C. 1315.99(C). I cannot agree that a reasonable interpretation of a statute which provides that a court, "* * * may impose a fine * * *" can be that the court must impose such a fine.
 {¶ 14} "May" is ordinarily a word of permission or discretion, not requirement. Dorrian v. Scioto Conservancy Dist. (1971), 27 Ohio St.2d 102, paragraph one of the syllabus. Absent a clear intent by the legislature that the use of the word "may" was meant to indicate something other that that the act described is discretionary, it may not so be interpreted. Id. at 108. I see nothing in R.C. 1315.99(C) which would alter this construction.
 {¶ 15} Further, I see no need to address this issue, which was not assigned specifically as error, nor discussed by either party.
 {¶ 16} Therefore, I would affirm the judgment of the Wood County Court of Common Pleas in its entirety.